Citation Nr: 0505712	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  01-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for loss of motion of the thoracic spine due to 
surgical resection of the 8th rib.  

2.  Entitlement to an initial compensable evaluation for 
post-operative scars.

3.  Entitlement to an initial compensable evaluation for 
resection of posterior left 8th rib with status post 
thoracotomy and thoracotransversectomy, 7th and 8th 
intercostal space.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to 
February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In a Report of Contact dated in October 2000, the veteran 
requested that the claims folder be sent to the VARO in 
Portland, Oregon.  The claims folder was then subsequently 
transferred to the VARO in New York.  

A personal hearing was held before the undersigned in January 
2005.  The veteran and her mother were in attendance.  
Difficulties occurred with the recording system such that 
portions of the testimony were inaudible as reflected in the 
transcript associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.



REMAND

During her personal hearing held in January 2005, the veteran 
testified that she was unable to bend down or sit for long 
periods of time, had to sit down to tie her shoes, had 
difficulties reaching, and that the chronic pain and spasms 
that she experienced in her back were so severe at times that 
they caused her to cry and affected her sleeping.  The 
veteran reported that her forward bending has gotten 
progressively worse over the years, and that she had thrown 
her back out on a couple of occasions when trying to do such 
things as pick up her young daughter.  She stated that even 
simple tasks such as cleaning dishes or putting them away on 
shelves, and changing her daughter's diaper are hindered by 
the limitations caused by her back pain.  

The veteran also testified that with respect to the surgical 
scars, there is some tenderness and pain, but that also she 
felt that no consideration had been given to the 
disfigurement caused by her extensive scars.  

The veteran indicated that there were private hospital 
records in Connecticut dated from 1998 or 1999 that were not 
part of the claims folder.  It does not appear that attempts 
have been made to obtain those records.  

Given the veteran's testimony, the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Thus, the Board remands these matters for the following 
development.  

1.  With the assistance of the veteran, 
the RO should attempt to secure the 
records from the private local hospital 
in Connecticut. 

2.  The veteran should then be afforded 
VA orthopedic examination to determine 
the current severity of her service-
connected disabilities.  The claims 
folder should be made available to the 
examiner.  The examiner should provide 
range of motion of the thoracolumbar 
spine on forward flexion and the extent 
of any incapacitating episodes that the 
veteran has due to her service-connected 
disability.  The examiner should indicate 
such requirements as bed rest prescribed 
by a physician or the treatment by a 
physician where appropriate.  

3.  The veteran should also be afforded 
VA skin examination to determine the 
current severity of her service-connected 
scarring.  The claims folder should be 
made available to the examiner.  The 
examiner should also report the symptoms 
associated with the veteran's service-
connected scars, such as pain and 
tenderness, and whether there is any 
additional limitation of function due to 
the scarred areas.  The examiner should 
also describe the size of the scars and 
comment on any disfigurement.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




